Citation Nr: 1111699	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to November 1964, and November 1990 to April 1991.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2007, the Board denied the appeal on the basis that new and material evidence had not been received to reopen the previous Board denial of service connection in November 1997.  The Veteran appealed the 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated the January 2007 decision and remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for hypertension to the Board for further development.  In September 2009 the Board remanded the matter to the RO for development consistent with the Court's February 2008 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay in the adjudication of this matter, further development is necessary before the claim on appeal can be properly adjudicated.  

In a May 2008 letter, the Veteran stated that his primary care physician is a private doctor by the name of Julie Ferguson, M.D.  Upon review of the medical records received since the Board's last remand, Dr. Ferguson's name is repeatedly referenced within VA treatment notes as the physician currently treating the Veteran for his hypertension, as well as other common ailments.  For example, in a July 2003 record the VA provider noted that the VA Medical Center was still waiting for updated information from Dr. Ferguson about what medication the Veteran is currently taking.  In a June 2003 record, it was mentioned that the Veteran was following up with his private physician for a hypertension evaluation.  In a May 2002 VA record, it was noted the Veteran had recently been placed on particular medications for a bronchitis infection.  Aside from a single letter dated from October 1996 from Dr. Ferguson, the record is devoid of treatment records from this provider.  It is clear that Dr. Ferguson's records are pertinent to the claim on appeal as she is his current primary care physician and manages the treatment of his hypertension.  As such, these records must be requested. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain the private medical records of Julie K. Ferguson, M.D.  Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file.

After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


